         Case 1:13-cv-01832-JDB Document 324
                                         310 Filed 12/03/19
                                                   11/19/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,             )
                                       )
              Plaintiff,               )
                                       )
              v.                       )                      Case No. 13-cv-1832 (JDB)
                                       )
 ALL ASSETS HELD IN ACCOUNT NUMBER )
 80020796, IN THE NAME OF              )
 DORAVILLE PROPERTIES CORPORATION, )
 AT DEUTSCHE BANK INTERNATIONAL,       )
 LIMITED IN JERSEY, CHANNEL ISLANDS,   )
 AND ALL INTEREST, BENEFITS, OR ASSETS )
 TRACEABLE THERETO, et al.,            )
                                       )
              Defendants.              )
                                       )

  STIPULATION CONCERNING FILING OF CONFIDENTIAL MATERIAL UNDER
   SEAL IN CONNECTION WITH CLAIMANT’S OPPOSITION TO PLAINTIFF’S
 MOTION TO RE-OPEN DEPOSITION OF CLAIMANT IBRAHIM BAGUDU FOR AN
                     ADDITIONAL THREE HOURS

       WHEREAS, on April 29, 2015, Plaintiff, United States of America (“Plaintiff”), and

Claimant, Ibrahim Bagudu (“Claimant”), entered into, and the Court ordered, the Litigation

Protective Order and Agreement (the “Protective Order”), which governs materials produced in

this action which have been or are deemed to comprise or contain CONFIDENTIAL

MATERIAL, as the term is defined in the Protective Order;

       WHEREAS, Paragraph 15(b) of the Protective Order provides that, “No

CONFIDENTIAL MATERIAL will be filed with the Court unless it is filed under seal”;

       WHEREAS, Paragraph 15(b) of the Protective Order further provides that “the party

desiring to file materials under seal may move for an order to file under seal or obtain a

stipulation from the producing party to file the material under seal”; and
          Case 1:13-cv-01832-JDB Document 324
                                          310 Filed 12/03/19
                                                    11/19/19 Page 2 of 3



        WHEREAS, Claimant intends to file CONFIDENTIAL MATERIAL produced in this

action in connection with his Opposition to Plaintiff’s Motion to Re-open Deposition of

Claimant Ibrahim Bagudu for an Additional Three Hours (the “Opposition”).

        NOW, THEREFORE, it is stipulated and agreed by and between Plaintiff and Claimant

as follows:

        1.         To the extent Claimant includes and/or refers to CONFIDENTIAL MATERIAL

in his brief, declaration, or exhibits in support of the Opposition, such brief, declaration, and

exhibits must be filed under seal.

        2.         Nothing in this Stipulation constitutes an admission by the parties that any of the

CONFIDENTIAL MATERIAL actually qualify for sealed status in a court filing, under the

Hubbard factors and other applicable law. The parties reserve all rights to seek de-designation

of any of the CONFIDENTIAL MATERIAL at a later time.

        3.         This Stipulation may be executed in any number of counterparts and all such

counterparts shall together constitute one and the same agreement. A signed facsimile, photo

static, or electronic copy of this Stipulation shall be deemed an original.




                                                     2
4813-4442-3853.1
4813-7336-1837.1
          Case 1:13-cv-01832-JDB Document 324
                                          310 Filed 12/03/19
                                                    11/19/19 Page 3 of 3



Dated: November 19, 2019


BAKER & HOSTETLER LLP                        DEBORAH CONNOR, ACTING CHIEF
                                             MONEY LAUNDERING AND ASSET
                                             RECOVERY SECTION


/s/ Jonathan B. New                          /s/ Joshua L. Sohn
Jonathan R. Barr (D.C. Bar No. 437334)       Daniel H. Claman
BAKER & HOSTETLER LLP                        Michael Khoo
1050 Connecticut Ave. NW, Suite 1100         Joshua L. Sohn
Washington, DC 20036                         Money Laundering and Asset Recovery Section
Tel: (202) 861-1500                          Criminal Division
Fax: (202) 861-1783                          U.S. Department of Justice
jbarr@bakerlaw.com                           1400 New York Avenue, NW, 10th Floor
                                             Washington, DC 20530
Jonathan B. New                              Tel: (202) 514-1263
jnew@bakerlaw.com                            Fax: (202) 514-5522
Patrick T. Campbell
pcampbell@bakerlaw.com                       Attorneys for Plaintiff
BAKER & HOSTETLER LLP
45 Rockefeller Plaza
New York, New York 10111-0100
Tel: (212) 589-4650

Attorneys for Claimant




                                         3
4813-4442-3853.1
4813-7336-1837.1
